PER CURIAM.
Ace Patterson petitions this court for a writ of habeas corpus, alleging that he received ineffective assistance of counsel on direct appeal from judgment and sentence. A review of this court’s files has revealed that this is the fourth habeas petition filed by Mr. Patterson directed to the same conviction and sentence, and the third in which he has presented claims of ineffective assistance of appellate counsel. Such successive petitions are not permitted. Francois v. Wainwright, 470 So.2d 685 (Fla.1985).
The petition for writ of habeas corpus is denied. Mr. Patterson is admonished that the filing of any further successive and/or frivolous petitions or appeals may result in the imposition of sanctions. See Martin v. Moore, 781 So.2d 1172 (Fla. 3d DCA 2001).
PETITION DENIED.
ALLEN, WOLF and WEBSTER, JJ., concur.